Citation Nr: 0500205	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03 04-458	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had confirmed active military service from July 
1966 to July 1969, and from February 1971 to November 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from two decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In 
November 2001, the RO granted the veteran's claim for service 
connection for diabetes mellitus, and assigned an initial 20 
percent rating.  He appealed for a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).  

In August 2004, the RO denied the veteran's claims for 
service connection for hypertension and a TDIU.  He timely 
appealed.  The appeals of the November 2001 and August 2004 
decisions were merged, and forwarded to the Board for 
appellate review.

For the reasons explained below, the Board is reopening the 
claim for service connection for hypertension based on 
new and material evidence.  Unfortunately, however, further 
development is needed before actually adjudicating the merits 
of the claim on a de novo basis.  So upon reopening, 
the claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  In addition, 
further development is needed before the claims for a higher 
initial rating for diabetes mellitus and a TDIU can be 
decided, so these claims are also being REMANDED to the RO 
via the AMC in Washington, DC.  VA will notify you if further 
action is required on your part.  

FINDINGS OF FACT

1.  In February 1997, the RO issued a rating decision denying 
the veteran's claim for service connection for hypertension, 
and he did not timely appeal.

2.  Some of the additional evidence received since that 
February 1997 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1997 decision denying the veteran's 
claim for service connection for hypertension is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 (2004), 
20.1103 (2003).

2.  The evidence received since the February 1997 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claims.  But first, the Board must address whether there is 
sufficient evidence for the veteran to reopen his claim for 
service connection for hypertension.  The Board finds there 
is sufficient evidence, so there is no possibility of 
prejudicing him by issuing a decision reopening the claim 
because it reserves determining whether there has been 
compliance with the VCAA and implementing regulations until 
the additional development is completed.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran's service medical records (SMRs) indicate the 
veteran was given a medical waiver in February 1971 for being 
24 pounds overweight.  In a September 1973 report of a 
medical examination, shortly before separation from military 
service, he was 5' 9", 225 pounds, and his blood pressure 
was 110/70.  He wrote and signed a statement on the report 
saying he was in good health.  Another record, dated the same 
day in September 1973, indicates he fit the profile for high 
blood pressure.  His blood pressure while sitting was 146/80, 
and while standing was 135/90.  It was noted that he was 
overweight, and that his blood pressure would probably 
normalize once his weight decreased.

Private medical records from Dr. Simpson dated from January 
1994 to June 1995 indicate treatment for diabetes mellitus, 
hypertension, and a history of paroxysmal atrial 
fibrillation.  No significant obstructive coronary artery 
disease (CAD) was demonstrated.  He was prescribed several 
medications to control high blood pressure, and control 
abnormal heart rhythms.

A VA hospital record indicates the veteran was hospitalized 
in June 1995 for elective cardiac catheterization.  He was 
diagnosed with hypertensive heart disease, and poorly 
controlled hypertension.  

A September 1995 record from Dr. Snipes indicates his blood 
pressure was 124/62, and he weighed 299 pounds.  Atrial 
fibrillation, CAD, was noted as stable.

In February 1997, the RO received a copy of a letter from the 
Social Security Administration (SSA) indicating the veteran 
was awarded disability benefits.

In February 1997, the RO denied the veteran's claim for 
service connection for hypertension, stating there was no 
evidence of treatment or diagnosis of hypertension in service 
nor was there evidence that it manifested to a compensable 
degree within one year of discharge from service.

Greenville VA outpatient treatment (VAOPT) records from May 
2001 to September 2001, October 2001 to July 2002, and August 
2003 to October 2003 indicate ongoing treatment for various 
conditions, including hypertension.

A November 2002 VAOPT note indicates the veteran was using 
supplementary oxygen, because his disabilities worsened.  His 
diabetes, however, appeared to be under reasonably good 
control.  VAOPT records from September 2002 to August 2003 
relate to the veteran's eye condition.

The report of the May 2004 VA heart examination indicates the 
examiner reviewed the C-file and noted the veteran's weight 
was 209 pounds while he was still serving in the military.  A 
June 1995 note from VA indicates a history of hypertension of 
25 years, but the examiner could find no other records to 
substantiate this history.  Upon physical examination, the 
veteran weighed 319 pounds, and his blood pressure was 
120/80.  The examiner noted the veteran was morbidly obese.  


He concluded:

I believe that the veteran's primary problem is 
his morbid obesity which has lead [sic] to the 
hypertension and subsequently cardiomyopathy. ... I 
believe that the heart condition is secondary to 
hypertension.  Also, his hypertension preceded 
the diabetes mellitus.

A July 2004 VAOPT record indicates ongoing treatment for 
diabetes.


Reopening the Claim for Service Connection for Hypertension 

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Here, as mentioned, the veteran's claim for service 
connection for hypertension was denied by the RO in February 
1997.  He did not appeal that decision.  Thus, it became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a) (2004), 20.1103 (2003).  Furthermore, this, in turn, 
means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2004); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's February 1997 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, since the well-grounded requirement has been totally 
eliminated by the VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if VA has fully 
complied with all notification and assistance to the veteran 
that is mandated by the VCAA so that he is not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  see also 
Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in September 2002, after the 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§3.156(a), providing a new definition of new and material 
evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As mentioned, in February 1997, the RO denied the veteran's 
claim for service connection because the evidence then of 
record did not show treatment or a diagnosis of hypertension 
during service or to a compensable degree within one year 
after discharge.  The additional evidence received since that 
February 1997 rating decision includes evidence from VAOPT 
records, and a May 2004 VA examination.  The Board notes that 
by obtaining a VA examination and a supplemental medical 
opinion, the RO performed what essentially amounted to a 
de facto reopening of the veteran's claim.  See, e.g., 
Falzone v. Brown, 8 Vet. App. 398, 404 (1995).

In sum, based on the de facto reopening of the veteran's 
claim by the RO, and the May 2004 VA examination, which is 
both new and material, the claim must be reopened.  See, 
e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).


ORDER

The petition to reopen the claim for service connection 
hypertension is granted, subject to the Board's further 
development of the evidence concerning this claim.


REMAND

As the veteran's representative notes in his October 2004 
brief, the record indicates the veteran has been receiving 
disability benefits from the SSA.  So an attempt should be 
made to obtain these records before deciding the merits of 
any of the claims.  38 C.F.R. § 3.159(c)(2) (VA has a duty to 
assist the veteran in obtaining records in the custody of a 
Federal department or agency.)  See, too, 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, it is noted that the May 2004 VA examiner opined 
that the veteran's morbid obesity led to hypertension and 
subsequent cardiomyopathy.  This opinion, however, begs the 
question as to whether it is at least as likely as not that 
the veteran developed hypertension during service or to a 
compensable degree within one year after discharge.  So 
clarification of the VA examiner's opinion must be sought.  
See 38 C.F.R. § 3.159(c)(4)(i) (VA will provide a medical 
examination or obtain a medical opinion based upon review of 
the evidence of record if VA determines it is necessary to 
decide the claim).  In doing so, the VA examiner should note 
the September 1973 SMR that notes the veteran was overweight 
and fit the profile for high blood pressure.  

Furthermore, the RO must ensure that all relevant treatment 
records from VA facilities have been obtained and associated 
with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Contact SSA and obtain a copy of that agency's 
decision concerning the veteran's claim for 
disability benefits, including any medical records 
used to make the decision, and copies of any hearing 
transcripts, etc.  

2.	Also obtain all relevant records of VA treatment or 
evaluation of the veteran since his discharge in 
1973, which are not already on file.  This includes, 
but is not limited to, his VAOPT records from the 
Dorn VA Medical Center in Columbia, South Carolina, 
and the Greenville Outpatient Clinic in Greenville, 
South Carolina.

3.	If possible, have the VA physician who examined the 
veteran in May 2004 submit an addendum to the report 
of that evaluation indicating whether it is at least 
as likely as not that his hypertension was incurred 
during his military service, or within one year 
following his discharge.  If, for whatever reason, it 
is not possible to have that same VA examiner comment 
further, then obtain a medical opinion from another 
doctor equally qualified to make this important 
determination.  (Note:  if the latter situation 
arises, this may require having the veteran 
reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand, and any additional records 
obtained from the SSA and VA treatment 
facilities.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

4.	Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to 
respond to the question posed, take corrective 
action before readjudication.  38 C.F.R. §4.2 
(2004); Stegall v. West, 11 Vet. App. 268 (1998).

5.	Then readjudicate the veteran's claims in light of 
the additional evidence obtained.  If benefits 
are not granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) and 
send it to him and his representative.  Give them 
time to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


